SEPARATION AND GENERAL RELEASE AGREEMENT

This Separation and General Release Agreement (this “Agreement”) is being
entered into by and among Encore Credit Corp. (“Encore”), ECC Capital
Corporation (together with Encore, “Employer” or the “Company”) and John Kohler
(“Employee”) (collectively, the “Parties”) as of the date of Employee’s
execution of this Agreement (the “Date of this Agreement”).

WHEREAS, Employee was employed by Employer pursuant to an Employment Agreement
dated as of February 15, 2005 (the “Employment Agreement”);

WHEREAS, the Parties wish to terminate their employment relationship and the
Employment Agreement on mutually acceptable terms and conditions effective as of
April 30, 2006; and

WHEREFORE in consideration of the foregoing premises and the terms and
conditions set forth below, the Parties agree as follows:

1. Resignation. Employee hereby resigns from any and all positions within the
Company or any of its affiliates, as an employee, officer and/or director
effective as of April 30, 2006 (the “Resignation Date”). Employee understands
that he is giving up any right or claim to compensation or benefits of
employment with the Company beyond the Resignation Date, except as set forth in
Section 2 below. Employee acknowledges that on or prior to the Date of this
Agreement, he was paid all unpaid, earned wages, including without limitation,
any accrued, unused vacation pay. Employee further acknowledges that the
Employment Agreement is terminated as of April 30, 2006, and that he is not
entitled to any further payments or benefits under the Employment Agreement,
including without limitation, the Severance Payments, Vesting and Severance
Benefits provided for in Section 5.7 of the Employment Agreement.

2. Separation Benefits to Employee. Provided that Employee timely signs and
delivers, and does not revoke, this Agreement, the Company will make eight
(8) monthly payments to Employee of Twenty-Three Thousand Four Hundred
Thirty-Seven Dollars and Fifty Cents ($23,437.50) during the period of May 2006
through December 2006 and two (2) monthly payments to Employee of Thirty-One
Thousand Two Hundred Fifty Dollars ($31,250.00) during the period of
January 2007 through February 2007, less withholding as required by law or
authorized by Employee, with each monthly payment being made on approximately
the 15th day of each month (the “Payment”). Employee understands that the
Payment represents the Company’s sole and exclusive financial obligation to
Employee under this Agreement or in connection with Employee’s employment, and
that, without limiting the foregoing, he is not entitled to severance or
separation pay under any other plan, policy or agreement.

3. Cancellation of Employee’s Option Shares.  Employee owns an option to
purchase 150,000 shares of the Company’s common stock at an exercise price of
$6.75 per share and an option to purchase 50,000 shares of the Company’s common
stock at an exercise price of $6.25 per share (collectively, the “Option
Shares”). Employee agrees, simultaneously with the execution and delivery of
this Agreement, to surrender the Employee’s Option Shares.

4. Release by Employee.

a. General Release. In exchange for the Consulting Agreement, Employee does
hereby release and forever discharge the “Company Releasees” herein, consisting
of Employer, its parent, subsidiary and affiliate corporations, and each of
their respective past and present parents, subsidiaries, affiliates, associates,
owners, members, stockholders, predecessors, successors, assigns, employees,
agents, directors, officers, partners, representatives, lawyers, and all persons
acting by, through, under, or in concert with them, or any of them, of and from
any and all manner of claims or causes of action, in law or in equity, of any
nature whatsoever, known or unknown, fixed or contingent (hereinafter called
“Claims”), that Employee now has or may hereafter have against the Company
Releasees by reason of any and all acts, omissions, events or facts occurring or
existing prior to the date hereof. The Claims released hereunder include,
without limitation, any alleged breach of any express or implied employment
agreement; any alleged torts or other alleged legal restrictions relating to the
Employee’s employment and the termination thereof; and any alleged violation of
any federal, state or local statute or ordinance including, without limitation,
Title VII of the Civil Rights Act of 1964, as amended, 42 USC Section 2000, et
seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.;
the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; Age
Discrimination in Employment Act, as amended, 29 USC Section 621, et seq.; Civil
Rights Act of 1866, and Civil Rights Act of 1991; 42 USC Section 1981, et seq.;
Equal Pay Act, as amended, 29 USC Section 206(d); regulations of the Office of
Federal Contract Compliance, 41 CFR Section 60, et seq.; The Family and Medical
Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of
1938, as amended, 29 U.S.C. § 201 et seq.; the Employee Retirement Income
Security Act, as amended, 29 U.S.C. § 1001 et seq.; and the California Fair
Employment and Housing Act, California Government Code Section 12940, et seq.
This release shall not apply to the Company’s obligations hereunder, to any
vested retirement plan benefits or to Employee’s rights under Labor Code
Section 2802 with respect to claims asserted against him.

b. Unknown Claims.

Employee acknowledges that Employee is familiar with the provisions of
California Civil Code Section 1542, which provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release,
which, if known by him or her must have materially affected his or her
settlement with the debtor.”

Employee being aware of said code section, hereby expressly waives any rights
Employee may have thereunder, as well as under any other statutes or common law
principles of similar effect.

c. Older Worker’s Benefit Protection Act.

Employee agrees and expressly acknowledges that this Agreement includes a waiver
and release of all claims which he has or may have under the Age Discrimination
in Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq. (“ADEA”). The
following terms and conditions apply to and are part of the waiver and release
of the ADEA claims under this Agreement:

(1) This paragraph, and this Agreement are written in a manner calculated to be
understood by him.

(2) The waiver and release of claims under the ADEA contained in this Agreement
does not cover rights or claims that may arise after the date on which he signs
this Agreement.

(3) This Agreement provides for consideration in addition to anything of value
to which he is already entitled.

(4) Employee has been advised to consult an attorney before signing this
Agreement.

(5) Employee has been granted twenty-one (21) days after he is presented with
this Agreement to decide whether or not to sign this Agreement. If he executes
this Agreement prior to the expiration of such period, he does so voluntarily
and after having had the opportunity to consult with an attorney, and hereby
waives the remainder of the twenty-one (21) day period.

(6) Employee has the right to revoke this general release within seven (7) days
of signing this Agreement. In the event this general release is revoked, this
Agreement and the Consulting Agreement attached as Exhibit A will be null and
void in their entirety.

If he wishes to revoke this agreement, Employee shall deliver written notice
stating his intent to revoke this Agreement to the Director of Human Resources
at the offices of Employer on or before 5:00 p.m. on the Seventh (7th) Day after
the date on which he signs this Agreement.

d. No Assignment. Employee represents and warrants to the Company Releasees that
there has been no assignment or other transfer of any interest in any Claim that
the Employee may have against the Company Releasees, or any of them. Employee
agrees to indemnify and hold harmless the Company Releasees from any liability,
claims, demands, damages, costs, expenses and attorneys’ fees incurred as a
result of any person asserting such assignment or transfer of any right or
claims under any such assignment or transfer from Employee.

e. No Actions. Employee represents and warrants that he is not presently aware
of any injury for which he may be eligible for workers’ compensation benefits.
Employee agrees that if Employee hereafter commences, joins in, or in any manner
seeks relief through any suit arising out of, based upon, or relating to any of
the Claims released hereunder or in any manner asserts against the Company
Releasees any of the Claims released hereunder, then Employee will pay to the
Company Releasees against whom such claim(s) is asserted, in addition to any
other damages caused thereby, all attorneys’ fees incurred by such Company
Releasees in defending or otherwise responding to said suit or Claim. Provided,
however, that Employee shall not be obligated to pay the Company Releasees’
attorneys’ fees to the extent such fees are attributable to claims under the Age
Discrimination in Employment Act or a challenge to the validity of the release
of claims under the Age Discrimination in Employment Act

5. No Admission. Employee and the Company further understand and agree that
neither the payment of money nor the execution of this Release shall constitute
or be construed as an admission of any liability whatsoever by the Company
Releasees.

6. Severability. The provisions of this Agreement are severable, and if any part
of this Agreement is found to be unenforceable, the other paragraphs (or
portions thereof) shall remain fully valid and enforceable.

7. Confidentiality. The terms of this Agreement are intended to be confidential
by the Parties. Employer would not enter into this Agreement but for Employee’s
promise to maintain the confidentiality of the terms of and existence of this
Agreement. Employee may not disclose the terms of this Agreement to any person,
except as required by applicable law.

8. No Encouragement of Actions Against the Company. Employee agrees that except
to the extent required by law, Employee will not assist any person in bringing
or pursuing legal action against the Company, its agents, successors,
representatives, employees and related and/or affiliated companies, based on
events occurring prior to the Date of this Agreement.

9. No Disparagement/Professional Conduct. Employee further agrees, as a
condition to receipt of the Separation Benefits: (a) not to disparage the
Company, its employees or products; and (b) not to engage in actions contrary to
the interests of the Company.

10. Confidential Information. During Employee’s employment with the Company,
Employee has been provided with, or had access to, trade secrets, confidential
communications, private information concerning the Company, its employees,
officers, directors and stockholders, and material non-public information
(collectively, Confidential Information”). Employee understands that he was
provided with or had access to such information solely in his capacity as an
employee of the Company, and that such information was provided to him subject
to his obligation to retain such information in confidence and not to make any
use of such information except as authorized to do so in the course and scope of
his employment with the Company. Employee understands and agrees that his
obligations to maintain that information in confidence remain in effect after
the termination of his employment with the Company, and he agrees to continue to
honor that obligation. This provision is meant to supplement, not supersede any
existing agreements concerning confidentiality, trade secrets, assignment or
ownership of intellectual property, or solicitation of employees or customers.
To the extent of any conflict between any provision of this paragraph and that
or any other such agreement, the provision providing the greatest protection to
the Company shall control.

11. Solicitation of Employees. Employee agrees that through the first
anniversary of the Resignation Date, neither Employee nor anyone under
Employee’s supervision or control, shall, directly or indirectly, whether in an
individual capacity or as an agent for or representative of another person or
entity, (a) solicit any person employed by the Company or an affiliate of the
Company to leave his/her employment with the Company or an affiliate of the
Company, or any successor thereto; (b) solicit any person who Employee knows to
be an applicant or a candidate for employment with the Company or an affiliate
of the Company to seek employment with any person or entity other than the
Company or an affiliate of the Company; or (c) solicit any person who Employee
knows to be a potential or actual contractor with the Company or an affiliate of
the Company to provide his, her or its consulting services to any person or
entity, such that it results in a diminishment of services to the Company or an
affiliate of the Company.

12. Solicitation of Customers. During Employee’s employment with the Company,
Employee has been provided with Confidential Information as set forth above for
the purpose of performing his job duties for the Company. Consequently, in order
to prevent the misuse of such information, Employee agrees that that neither
Employee nor anyone under Employee’s supervision or control, shall, directly or
indirectly, whether in an individual capacity or as an agent for or
representative of another person or entity, use Confidential Information to
solicit any customer, broker, referral source, supplier, licensee, licensor or
other party which Employee knows to have a contractual or business relationship
with, or to be receiving services by the Company or an affiliate of the Company,
to cease doing business with the Company, or an affiliate of the Company.

13. Remedies. In the event that Employee violates Sections 10, 11, 12 or 13 of
this Agreement, the Company shall be entitled to terminate the Separation
Benefits in addition to any other remedies to which it may be entitled.

14. Encore Property. Employee agrees to search his home, office and all other
storage areas for all property owned by the Company (“Encore Property”).
Employee will return all Encore Property within 72 hours of the execution of
this Agreement, to the Human Resources Department of Employer.

15. Choice of Law and Venue. The Parties acknowledge and agree that this
Agreement shall be interpreted in accordance with California law. Any actions
arising out of or relating to this Agreement or Employee’s employment with
Employer shall be filed in either the Superior Court of the State of California
for the County of Orange, or the Federal District Court for the Central District
of California, unless subject to arbitration, in which case they shall be filed
in accordance with the Parties’ arbitration agreement.

16. Sole and Entire Agreement. This Agreement represents the sole and entire
agreement among the Parties and supersedes all prior agreements, negotiations,
and discussions between the Parties hereto and/or their respective counsel,
excluding any agreements concerning arbitration of disputes, confidentiality,
trade secret information, or assignment of intellectual property rights. Any
agreement amending or superseding this Agreement must be in writing, signed by
duly authorized representatives of the Parties, specifically reference this
Agreement; and state the intent of the Parties to amend or supersede this
Agreement.

17. Arbitration. The Parties hereby agree to submit any claim or dispute arising
out of or relating to the terms of this Agreement as to Employee’s employment or
the termination thereof to private and confidential arbitration by a single
neutral arbitrator. Subject to the terms of this Section, the arbitration
proceedings shall be governed by the rules of the Judicial Arbitration and
Mediation Service (“JAMS”) applicable to employment disputes as they may be in
effect from time to time, and shall take place in Orange County, California. The
arbitrator shall be appointed by agreement of the Parties hereto or, if no
agreement can be reached, by JAMS pursuant to its rules. The decision of the
arbitrator shall be rendered in writing and be final and binding on all Parties
to this Agreement, and judgment thereon may be entered in any court having
jurisdiction. The arbitrator’s fees and/or any other fees payable to JAMS shall
be shared in accordance with the rules of JAMS; provided, however, that Employee
shall not be required to pay any such fees that are unique to arbitration and/or
would exceed the cost of filing the same claim(s) in a court of competent
jurisdiction, and any shortfall shall be borne by the Company. The Parties shall
each bear their own attorneys’ fees, witness expenses, expert fees and other
costs, except to the extent they may be awarded otherwise by the arbitrator in
accordance with applicable law. This arbitration procedure is intended to be the
sole and exclusive method of resolving any claim between the Parties, and each
of the Parties hereby waives any right to a jury trial with respect to such
claims.

18. Successors. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns.

19. Headings. The headings in this Agreement are provided solely for the
Parties’ convenience, and are not intended to be part of, nor to affect or alter
the interpretation or meaning of this Agreement.

20. Construction of Agreement. Both Parties have been represented by, or had the
opportunity to be represented by counsel in connection with this Agreement. Any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be applied in the construction or interpretation of
this Agreement.

21. Counterparts. For the convenience of the Parties hereto, this Agreement may
be executed in any number of counterparts, each such counterpart being deemed to
be an original instrument, and all such counterparts shall together constitute
the same agreement.

1

Date: May 12, 2006

ENCORE CREDIT CORP.

By: /s/ Shahid S. Asghar
Name: Shahid S. Asghar
Title: Executive Vice President


Date: May 12, 2006

ECC CAPITAL CORPORATION

By: /s/ Shahid S. Asghar
Name: Shahid S. Asghar
Title: President & Co-Chief Executive Officer


EMPLOYEE

Date: May 12, 2006

/s/ Charles John Kohler
Name: Charles John Kohler

2